DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,315,816. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,315,816 contain every element of claim 8 of the instant application, and as such anticipates claim 8 of the instant application.

Claims 9, 10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,315,816 in view of Patent Application Publication No. 2004/0211778 to Lien.
Regarding claim 9, the claims of U.S. Patent No. 10,315,816 contain every element of the instant application, except for the securement member including a base defining an aperture therethrough, wherein the engagement portion is positioned distal the base; and the base being rotatably mounted to the outlet port to rotate the securement member between the extended and retracted positions.  Lien teaches that it is known in the art to provide a securement element with a base defining an aperture therethrough, wherein an engagement portion is positioned distal the base; and the base is rotatably mounted to a port in an analogous hydration reservoir.  
Regarding claim 10, Lien teaches that it is known in the art selectively retain the securement member in a select position with the engagement between the base and the port.  Therefore, providing the securement element with a base defining an aperture therethrough, wherein the engagement portion is positioned distal the base; and the base is rotatably mounted to the outlet port in the U.S. Patent No. 10,315,816 hydration reservoir, as in Lien and discussed above, meets the recitation “the engagement between the base and the outlet port selectively retains the securement member in a select position.”
Regarding claim 13, the claims of U.S. Patent No. 10,315,816 contain every element of the instant application, except the engagement portion of the securement member is a hook, a loop, an oval hoop or a circular hoop.  Lien teaches that it is known the make the engagement portion of the securement member a loop (33) or hook (35) in an analogous hydration reservoir.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the engagement portion of the securement member a loop or a hook in the U.S. Patent No. 10,315,816 hydration reservoir, as in Lien, in order to facilitate carrying the hydration reservoir or secure an outlet hose.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,315,816 in view of Patent Application Publication No. 2011/0132932 to Duran.
.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,315,816 in view of U.S. Patent No. 1,959,782 to Fenwick, Jr.  The claims of U.S. Patent No. 10,315,816 contain every element of claims 1, 2 and 4-7 of the instant application, except for a portion of at least one of the first and second members of the clip member extending through one or more retention holes defined through one or more layers of film.  Fenwick, Jr. teaches that it is known in art of water reservoirs to extend a portion of one clip member through a retention hole defined through the layers of a water reservoir.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to extend a portion of one clip member through a retention hole defined through the layers of film in the bladder of U.S. Patent No. 10,315,816, as in Fenwick, Jr., in order to secure the clip member to the bladder and secure the first and second clip members together.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2004/0211778 to Lien.
Regarding claim 8, Lien discloses a hydration reservoir comprising: a flexible bladder (50), the bladder including: an opening (connected to conduit 51 in Fig. 6; the opening in Lien meets the structure implied by the modifying term “filling”); and a port (40; which meets the structure implied by the modifying term “outlet” and the functional recitation “for connecting to an outlet hose”) spaced away from the opening; and a securement member (30) having an engagement portion (hole 33 or hook 35), which meets the structure implied by the functional recitation “configured to hang the reservoir from a support member by the engagement portion”, the securement member rotatably mounted to the outlet port to rotate with respect to the port between extended and retracted positions (Fig. 6; paragraph [0024]).
Regarding claim 9, Lien discloses the securement member includes a base defining an aperture therethrough, wherein the engagement portion (33 or 35) is positioned distal the base; and the base is rotatably mounted to the port to rotate the securement member between the extended and retracted positions (Fig. 6).
Regarding claim 10, Lien discloses the engagement between the base and the outlet port selectively retains the securement member in a select position (paragraph [0024]).
Regarding claim 11, Lien discloses a shroud layer (42) is formed on the hydration reservoir around the port; and the securement member engages the shroud via the cylinder of the locking element (40).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2004/021178 to Lien and Patent Application Publication No. 2011/0132932 to Duran.
Lien discloses the claimed invention, as discussed above, except for an outlet hose fluidly connected to the port (40).  Duran teaches that it is known in the art to fluidly connect an outlet hose (downstream assembly 20) to a port (exit port 18 on fill port assembly 16; Fig. 1; paragraphs [0104] and [0107]-[0109]) in an analogous hydration reservoir.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to fluidly connect an outlet hose to the port in the Lien hydration reservoir, as in Duran, in order to define a conduit through which fluid may flow from hydration reservoir.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 02/17/2021 have been fully considered but they are not persuasive.
In response to applicant’s remark that Lien does not anticipate claim 8 because Lien shows a hook that is part of a cover over a fill opening and not an a securement member rotatably mounted to an outlet port, the term “outlet” modifying the claimed “port” does not impart any structure to define over the fill opening in Lien.  Therefore, it is maintained Lien discloses a port (40), which meets the recitation “outlet port”, as set forth in above rejection.  It is further maintained that Lien discloses a securement member (30) rotatably mounted to the outlet port (40) to rotate with respect to the port between extended and retracted positions (Fig. 6; paragraph [0024]).
In response to applicant’s argument that Lien also does not anticipate claim 8 because Lien shows a conduit (51), which “is not shown or described as a hose that could be used to fill the water bag nor is it shown in Fig. 7 as having anything to do with filling the water bag with water”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, claim 8 merely recites a “fill opening”.  The “conduit” in Lien, by definition, is structurally capable of introducing water into the hydration reservoir.  Therefore, it is maintained Lien discloses an opening, which meets the recitation “filling opening”, as set forth in above rejection.
The above rejection of the claims on the ground of nonstatutory double patenting is maintained.  The present case being pending and subject to continued prosecution, which may obviate the ground for non-statutory double patenting is not a sufficient reason for the rejection to be held in abeyance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734